DECISION.
WALS'H, J.
This cause came before us upon prayer of the petitioner for a preliminary injunction to restrain the respondent from foreclosing a certain mortgage upon real estate situated on Weybosset street in the City of Providence.
After full hearing on the matter we are convinced that the taxes which should have been paid by the complainant on or before the 31st day of October, 1931, were not paid by the complainant and that, therefore, there was a default in the conditions of the mortgage which warranted respondent in proceeding to foreclose the same.
In view of the fact that the complainant has paid the sum of $3,600, interest in advance to April 3, 1932, on the balance of '$120,000 due on this mortgage, we deem it but fair to hold *155that the complainant is entitled to a rebate of this interest from the date of this decree to April 3, 1932.
For complainant: Atwood, Remington, Thomas & Levy.
For respondent: Philip C. Joslin.
We therefore decree that the respondent shall pay to the complainant such unearned interest on or before the time that this decree becomes effective.
On the .conditions aforesaid the prayer for a preliminary injunction is denied and dismissed.